Appellant joined the State in offering the Mills letter in evidence. By means of that letter the jury were told where Mills was sure the missing jewelry would, upon investigation, be found — the basement of the "Johnson Jewelry" — the identical place where the officers later actually found the jewelry. After the letter had been admitted in evidence and read to the jury, appellant, on cross-examination, asked Gillette if he was "not the least bit concerned to find out where Mr. Mills got his information." In effect, appellant thereby asked Gillette if the letter had not, to say the least, created sufficient interest in the matter to cause him (Gillette) to take steps to "find out where Mr. Mills got his information" as to the whereabouts of the jewelry; in other words, "how he (Mills) happened to write that letter." *Page 99 
The redirect examination by the State was not only directly connected with but answered that question — the answer being that on Saturday night, May 21st, about 8:30 Mills went "down the alley directly behind the Johnston Diamond Shop; that when he got just about opposite where that door enters out from that basement he (Mills) observed a dark colored sedan parked there;" that he, Mills, "observed a man go to that car with a light colored canvas over his left arm and throw it, — throw it in the back seat and get in the car and start the motor"; that Mills "stated he heard a voice say: 'Don't go too far and hurry back' "; that he (Mills) stated "after he read the morning paper regarding the discovery of this body at the Park Hotel stating it was covered up with a canvas, he (Mills) remembered that incident and for that reason wrote this letter to the Decker Jewelry Company." (Italics mine.)
The thing, then, that prompted Mills to write the anonymous letter, that is to say, the reason he wrote it, or stated differently, "how he happened to write" it, could not have been given without stating what Mills told Gillette he (Mills) saw and heard that Saturday night. Where and how "Mills got his information" as to the whereabouts of the missing jewelry was so directly connected and interwoven with the "reason" and "how" and "why" Mills happened to write the letter telling the Decker Jewelry Company exactly where the jewelry could be found, as to be inseparable. Gillette did not testify he was familiar with Mills' handwriting and that the hand which penned the anonymous letter was Mills', and Mills was not called as a witness for either the State or appellant; therefore, it was all hearsay — even that Mills wrote the letter. Notwithstanding that, and as above pointed out, appellant joined the State in asking that the "hearsay" letter be admitted (no doubt believing it would help him rather than the State, in which belief, it seems, he was mistaken). The trial court for that reason admitted the letter in evidence when, otherwise, that is to say, if appellant had objected to its admission on the ground it was hearsay, as it unquestionably was and is, the court, of course, would have promptly refused *Page 100 
to admit it in evidence. Immediately following the admission of the letter, appellant cross-examined Gillette as to how Mills got his "information" as to where the jewelry could be found; consequently, appellant, having participated in putting the "hearsay" letter in evidence, and having, in effect, asked Gillette as to whether he had taken any steps to ascertain "where Mills got his information" as to where the missing jewelry could be found, invited the redirect examination made by the State and now complained of.
Moreover, it is well settled that "a witness may be interrogated upon redirect examination as to any inferences shown by cross-examination, giving explanations, reasons and motives surrounding or connected with the doing or omitting to do a particular thing." (State v. Fox, 52 Idaho 474, 486,16 P.2d 663; King v. Hahn, 40 Idaho 555, 234 P. 937; Smithv. Mine  Smelter Supp. Co., 32 Utah, 21, 88 P. 683;Commonwealth v. Hughes, 183 Mass. 221, 66 N.E. 716; State v.Wong Wen Teung, 99 Or. 95, 195 P. 349; People v. Klopfer,61 Cal. App. 291, 214 P. 878; Ellis v. Mansfield,215 Mo. App. 292, 256 S.W. 165; Goldberg v. United States, (C.C.A.) 295 Fed. 447; Clark v. United States, (C.C.A.) 265 Fed. 104;Davis v. State, 25 Ga. App. 532, 103 S.E. 819; State v.Kendall, 200 Iowa, 483, 203 N.W. 806; Davis v. Allen, 199 Ky. 442,251 S.W. 194; Mahoney v. Gootch, 246 Mass. 567,141 N.E. 605; State v. McCormack, 93 N.J.L. 287, 107 A. 475;State v. Hempke, 121 Wash. 226, 209 P. 10.)
Furthermore:
"Upon redirect examination it is proper to permit the witness to state facts and circumstances that tend to correct or repel any wrong impressions or inferences that might arise on the matters drawn out on cross-examination." (Myers v. Rose et al.,27 Cal.App. (2d) 87, 80 P.2d 527, 528. See also: Peoplev. Corey, 8 Cal. App. 720, 725, 97 P. 907; State v. Dunkley,85 Utah, 546, 39 P.2d 1097, 1110; State v. Rafferty,145 Kan. 795, 67 P.2d 1111, 1113.)
The redirect examination of the witness Gillette explained the reason Mills wrote the anonymous letter to the Decker Jewelry Company; hence, was proper under the rule first *Page 101 
above quoted. The redirect examination was also proper in that it tended to correct certain wrong impressions which arose from the matters drawn out on cross-examination.
I think the judgment of conviction should be affirmed.